Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to the previous objection to claim 1 (see issue at FP 8 from final office action dated 6/29/2022) have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous objection to claim 1 (see issue at FP 8 from final office action dated 6/29/2022) of claim 1 has been withdrawn. 

Applicant's arguments filed 9/28/2022 regarding the objection to claim 1 (see issue at FP 9 from final office action dated 6/29/2022) have been fully considered but they are not persuasive.
Applicant argues that the advisory action caution contradicts the objection of the final office action.
Examiner has reviewed the final office action objection and the advisory action caution.  Examiner still considers the last clause as redundant and should be removed and would be considered responsive.  

Applicant’s arguments, see Remarks, filed 9/28/2022, with respect to the previous 112(a) & 112(b) rejections of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(a) & 112(b) rejections of claim 1 have been withdrawn. 

Examiner’s Comment
Examiner notes that upon further consideration, when compared with the last prior art rejection basis dated 3/9/2022, the rejection basis of claims 9-11 have been changed to be taught by Lee and not require additional teachings by Inaba. 

Claim Objections
Claim 1 objected to because of the following informalities:  the last clause of claim 1 appears to be redundant in view of the fourth-to-last clause of claim 1 and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 9-11, 14-16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”), as evidenced by Wang et al. (US 20070095367, “Wang”).
Lee teaches the following of claim 1 except where underlined:

For Claim 1:
A method of cleaning wafer-cleaning brushes, comprising: 
passing a wafer having a first polished main side and an opposing unpolished backside between a pair of cylindrical shaped wafer-cleaning brushes (see Figures 1 & 13, wafer W, first surface Wf, second surface Ws, brushes 300a & 300b.  [0005]-[0006], [0152]-[0154]); 
rotating the wafer-cleaning brushes about an axial direction of the brushes while passing the wafer between the pair of wafer-cleaning brushes (see Figure 13, brushes 300a & 300b.  [0154]); 
applying a cleaning solution to the brushes while passing the wafer between the pair of wafer-cleaning brushes (see Figure 13, spraying unit 200, nozzles 212a & 212b.  [0154]); and 
contacting a first washboard to a first brush of the pair of brushes and contacting a second washboard to a second brush of the pair of brushes, wherein the first and second washboards are respectively contacted to the first and second brushes while the brushes are rotating about their axes (see Figures 1, 8-12, aging plate 310.  [0096], [0130]-[0134]), 
wherein the wafer-cleaning brushes and the washboards are controlled by a controller to move into contact with each other and away from contact with each other in a cyclical manner while the wafer-cleaning brushes are being cleaned,
wherein while passing between the pair of brushes the first polished main side of the wafer faces a first direction ((see Figures 1 & 13, wafer W, first surface Wf, second surface Ws, brushes 300a & 300b.  [0005]-[0006], [0152]-[0154]).  One of the surfaces of the wafer has undergone CMP/polished and would face a first direction, 
wherein the wafer-cleaning brushes are controlled by the controller to move into contact and away from contact with the wafer in a cyclical manner while the wafer is passing between the pair of wafer-cleaning brushes,
wherein sides of each brush contacting the washboards are opposite to sides of each brush contacting the wafer (see Figures 11 & 13, brushes 300a & 300b, aging plate 310, wafer W), and
wherein the cylindrical shaped wafer-cleaning brushes include a plurality of protrusions on an external surface of the brushes (see Figures 1 & 13, brushes 300a & 300b, cleaning nodules 302), and 
wherein the brushes contact the wafer for at least a portion of time the wafer is passing between the pair of brushes (see Figure 13, brushes 300a & 300b). 

Lee teaches planarization of “a surface” of the wafer (see [0005]-[0006]).  Examiner considers this would be suggestive of smoothing a single surface or if further argued, Examiner considers one of ordinary skill in the art would understand that either a single side or both sides could be planarized/smoothed during CMP (see MPEP "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).  This would depend on the application(s) the wafer will be used for and the surface properties required.  

While Lee teaches moving the brushes towards/away from the wafer, including using driving portions (see Lee’s Figure 1, 11, 13-14, brushes 300a & 300b, brush driving portions 304a & 304b.  [0126]), Lee does not teach the recited controller per se.
Examiner however, considers it well-known in the semiconductor cleaning art to use a controller to control the brush and refers to Sin, who teaches using a controller to control motion of a brush and to scrub a surface of a substrate for set time periods (see Sin’s Figures 1-3, brush 105, drive devices 119 & 121, controller 123, steps 304 & 307.  [0020]-[0021], [0029], [0032]).  Examiner compares Sin’s drive devices 119 & 121 with Lee’s brush driving portions 304a & 304b (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
If further argued that Sin’s drive devices 119 & 121 are simply for rotation, Examiner provides evidentiary teaching that having a controller to control actuation of both the rotation and movement (e.g. contact vs. non-contact positions) of the brush is well-known and refers to Wang for evidentiary teachings (see Wang’s Figures 1 & 4, brushes 13a & 13b, position actuator assembly 18, controller C, first motor M1, steps 204 & 208.  [0041], [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly for the brushes to be operated under a controller for set periods of time because said practice is conventional in the art in view of Sin and would yield a predictable variation thereof.  

Modified Lee still does not teach contacting the wafer-cleaning brushes with the aging plates in a cyclical manner.  
Ko however, teaches conditioning cylindrical rollers after each use (see Ko’s Figures 6-7, steps 730 & 740.  [0049]-[0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly for the brushes to contact the cleaning nodules/washboards after each use so as to condition/clean the brushes.  

Modified Lee teaches claim 1.
Modified Lee also teaches the following

For Claim 4:
The method according to claim 1, wherein the cleaning solution includes at least one selected from the group consisting of SC1, NH4OH, tetramethyl ammonium hydroxide, citric acid, HF, H2O2, H2SO4, and water (see Lee’s [0118]). 

For Claim 6:
The method according to claim 1, wherein the brushes are made of polyvinyl alcohol (see Lee’s [0127]). 

For Claim 9:
The method according to claim 1, wherein one of the washboards has a wave surface (see Lee’s Figures 1, 8-12, aging plate 310, aging protrusions 312). 

For Claim 10:
The method according to claim 1, wherein one of the washboards has a plurality of protrusions (see Lee’s Figures 1, 8-12, aging plate 310, aging protrusions 312). 

For Claim 11:
The method according to claim 1, wherein one of the washboards has a curved surface or one of the washboards has a plurality of surfaces extending in different planar directions (see Lee’s Figures 1, 8-12, aging plate 310, aging protrusions 312). 

For Claim 14:
The method according to claim 1, wherein a surface of the brushes are compressed up to 2 mm during the cleaning (see Lee’s [0137]).  Lee teaches the height of the cleaning nodules can vary from 3-10 mm, but further teaches varying the heights of the cleaning nodules.  Examiner considers using smaller nodules would be an obvious change in size/proportion in view of this teaching (e.g. if nodules are 2 mm or less, then compression would be less than 2 mm) (see MPEP 2144.04, “Change in Size/Proportion”).   

For Claim 15:
The method according to claim 1, wherein the wafer is cleaned while the brushes are being cleaned (see Lee’s Figures 13-14, spraying unit 200, nozzles 212a & 212b, brushes 300a & 300b.  refer to lower dashed spray trajectory/coverage.  [0153]-[0154]).  The wafer is cleaned by the brushes.  The brushes are considered being “cleaned” when wetted by the spray from the nozzles 212a & 212b, and/or contacting the wafer which has been wetted. 

For Claim 16:
The method according to claim 1, wherein the cleaning solution is applied to the brushes from a manifold (refer to arguments above.  see Lee’s Figures 7, 13-14, nozzle bars 210a & 210b, connection bar 220, brushes 300a & 300b. refer to lower spray trajectory/coverage).  Examiner further notes that the cleaning solution would indirectly be applied by the brushes contacting the wetted wafer.   

For Claim 18:
The method according to claim 1, wherein the wafer is rotated about an axis of the wafer while passing between the brushes (see Lee’s [0153]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Sato (US 20080276394).
Modified Lee teaches claim 1.
Modified Lee does not teach the following:

For Claim 2:
The method according to claim 1, wherein the polished side of the wafer has a root mean square surface roughness ranging from 0.05 nm to 0.5 nm. 

Examiner however, considers the surface roughness to be a well-recognized substrate processing parameter (see MPEP 2144.05, “Routine Optimization”).  Examiner refers to Sato as demonstrating the desire to control the roughness for application purposes (see Sato’s [0002]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Fischer (US 20060075969).
Modified Lee teaches claim 1.
Modified Lee does not teach the following:

For Claim 3:
The method according to claim 1, wherein the unpolished side of the wafer has a root mean square surface roughness ranging from 0.1 μm to 1 μm. 

Examiner however, considers the surface roughness to be a well-recognized substrate processing parameter (see MPEP 2144.05, “Routine Optimization”).  Additionally, Examiner refers to Fischer, who teaches the typical surface roughness of an unpolished silicon wafer is typically about 0.3 μm (see Fischer’s [0085]), such that the surface properties of a conventional unpolished wafer would read on said limitation.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Liu (US 20040000328, “Liu”).  
Modified Lee teaches claim 1.
Lee teaches applying a gas via nozzles (see Lee’s [0103]-[0104], [0115], [0120])
For Claim 5:
The method according to claim 1, further comprising applying a gas to the brushes while cleaning, wherein the gas is at least one selected from the group consisting of nitrogen, carbon dioxide, air, ozone, neon, and argon. 

Examiner however, considers it conventional in the semiconductor processing arts to apply nitrogen or air to a wafer after CMP cleaning and refers to Liu (see Liu’s Figures 1-2, spray nozzles 36, scrub brushes 38, wafer 42, gas source 54.   [0026], [0029]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly for the gas to be nitrogen or air because said practice is conventional in the art in view of Liu and would yield a predictable variation of Lee.  

Claims 7 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Tien et al. (US 20160293402, “Tien”)
Modified Lee teaches claim 1.
Modified Lee does not teach the following:

For Claim 7:
The method according to claim 1, further comprising applying megasonic waves to the brushes. 

Tien however, teaches using megasonic energy to apply agitated liquid to clean a brush member (see Tien’s Figures , liquid agitation assembly 33 & 33a, agitation transducers 331 & 331a, brush members 332.  [0029], [0033], [0061]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly to use megasonic energy to apply agitated liquid to the brushes 300a & 300b so as to clean the brushes as taught by Tien.  

Examiner considers Tien to also teach the following:

For Claim 23: 
The method according to claim 7, wherein a frequency of the megasonic waves ranges from 0.8 MHz to 2 MHz (see Tien’s [0053]). Examiner considers Tien’s suggested range overlaps with the claimed, and further considers that tampering with frequency would constitute routine optimization to target specific particle sizes (see MPEP 2144.05, OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.  see MPEP 2144.05, “Routine Optimization”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Tanaka (US 20160243593) or Crevasse et al. (US 6579797, “Crevasse”).
Modified Lee teaches claim 1.
Modified Lee does not appear to teach the following:

For Claim 12:
The method according to claim 1, wherein one of the washboards has a smooth surface.

Examiner however, considers this to be an obvious change in shape or predictable variation of Lee’s aging plate 310 in view of Tanaka or Crevasse, who teach flat conditioning plates/bars (see Tanaka’s Figures 101-14, cleaning plate 48.  See Crevasse’s Figure 3a, conditioning bars 310a & 310b) (see MPEP 2144.04, “Change in Shape”.  alternatively, see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  The predictable result is that the aging plates 310 will still condition/clean the brushes as suggested by Ko.      

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160329219, “Lee”) in view of Sin et al. (US 20050109371, “Sin”) and Ko et al. (US 20110094537, “Ko”) as evidenced by Wang et al. (US 20070095367, “Wang”) as applied to claim 1 above, and further in view of Inaba (JP 2003309097).  Examiner has provided a machine translation of Inaba, and makes reference thereto.
Modified Lee teaches claim 8.
Modified Lee also teaches the following:

For Claim 13:
The method according to claim 1, wherein the washboards have a root mean square surface roughness ranging from 0.1 μm to 10 mm.

Inaba however, teaches a dummy wafer having protrusions to clean/condition a scrub brush (see Inaba’s Figures 1-2, dummy wafer 10, unevenness 12, peak portion 14, irregularities 38 & 39.  Machine translation, [0013]).  Inaba already teaches applying “unevenness”.  One of ordinary skill in the art would know that this would be characterized by surface roughness, and one of ordinary skill in the art would through routine experimentation tamper with the abrasive/roughness properties so as to provide the necessary conditioning effect (see MPEP 2144.05, “Routine Optimization”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718